MEMORANDUM **
S. Jay Matsumaru appeals the district court’s restitution order. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Previously, we affirmed Matsumaru’s conviction on two counts of wire fraud and two counts of visa fraud. See United States v. Matsumaru, 244 F.3d 1092, 1103-1105 (9th Cir.2001). We also affirmed the sentence imposed, except with respect to the restitution amount, and remanded for the district court to “deduct the actual value of the van and the license from the $50,000 restitution order.” Id. at 1109.
After a full hearing on the matter, the district court reduced the amount of restitution from $50,000 to $38,320, reflecting a deduction of $11,650 for the retail value of the van and $30 for the license. Based on the record before us, we cannot say that the district court clearly erred by finding that the actual value of the license purportedly transferred to the victim was only $30-the amount of the license filing fee. See United States v. Foreman, 329 F.3d 1037, 1039 (9th Cir.2003) (stating that “[fjactual findings supporting an order of restitution are reviewed for clear error”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *618courts of this circuit except as provided by Ninth Circuit Rule 36-3.